
	

113 HR 2789 IH: DEFECT Act (Delaying Enrollment in Federal Exchanges to Certify Trust) of 2013
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2789
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2013
			Mrs. Ellmers
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To delay enrollment in qualified health plans in State or
		  Federally facilitated Exchanges until 1 year after final rules are published
		  establishing the verification and other procedures to be used to implement
		  section 1411 of the Patient Protection and Affordable Care Act and carrying out
		  sections 6055 and 6056 of the Internal Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the
			 DEFECT Act (Delaying Enrollment in
			 Federal Exchanges to Certify Trust) of 2013.
		2.Delay enrollment in
			 qualified health plans in State or Federally facilitated Exchanges until 1 year
			 after publication of rules establishing ver­i­fi­ca­tion and other Exchange
			 procedures and carrying out coverage reporting requirementsNotwithstanding any other provision of law,
			 no individual may be enrolled in a qualified health plan offered through an
			 Exchange under section 1311 or 1321 of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18031, 18041) until 1 year after the date that there is
			 published in the Federal Register—
			(1)a
			 final rule that establishes the verification and other procedures to be used to
			 implement section 1411 of such Act (42 U.S.C. 18081); and
			(2)a
			 final rule to carry out sections 6055 and 6056 of the Internal Revenue Code of
			 1986.
			
